                              IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

STEVEN M. PERINI,

                 Plaintiff,                            Case No. 3:l 7-cv-00378-JR

                 v.                                   ORDER

NORCOR, Medical Staff, Food
Staff, Captain of Operations, (Sgt.
x2), Several Guards ("John Doe
x3),,

                 Defendants.



MCSHANE, Judge:

           Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

57), and the matter is now before this Court. See 28 U.S.C. § 636(b)(l)(B), Fed. R. Civ. P. 72(b).

Although neither party filed objections, I reviewed the legal principles de novo. United States v.

Bernhardt, 840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is

correct.

           Magistrate Judge Kasubhai's Findings and Recommendation (ECF No. 57) is adopted in

full. The case is dismissed for failure to prosecute and Defendants' Motion for Summary

Judgment (ECF No. 43) is GRANTED.


1-ORDER
IT IS SO ORDERED.

     DATED this 28th day of January, 2019.


                                             \   ___   \..__   ___
                                                 Michael McShane
                                             United States District Judge




2-ORDER
